DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This communication is in response to applicant's amendment filed on 08/03/2022. Claims 1-3, 5-11, 13-17, and 19-21 are presently pending for examination. Claims 1, 5, 7, 9, 13, 15 and 17, 21 have been amended. Claims 4, 12, and 18 have been canceled.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 21 have been considered. The objection of claim(s) 21 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the AFCP 2.0 amendment to claim filed on 08/03/2022.

Allowable Subject Matter
Claims 1-3, 5-11, 13-17, and 19-21 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1 and 9, the prior art of record (Shiravi Khozani et al. (US 2016/0328742 A1; hereinafter Shiravi Khozani) in view Ranadive et al. (US 8,516,590 B1, cited by the applicant in the 09/08/2020 IDS; hereinafter Ranadive)) does not disclose:

“pre-processing each malicious code report to create pre-processed malicious code reports by: 
parsing each malicious code report to extract the malicious code creative identification and the intermediary identification for the malicious code; 
performing the parsing to create parsed pre-processed malicious code reports, each parsed pre-processed malicious code report including the malicious code creative identification, the intermediary identification, and a timestamp of the unwanted action attempt” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim(s) 7, 15 and 17, the prior art of record (Shiravi Khozani et al. (US 2016/0328742 A1; hereinafter Shiravi Khozani) in view Ranadive et al. (US 8,516,590 B1, cited by the applicant in the 09/08/2020 IDS; hereinafter Ranadive)) does not disclose:

“wherein feeding includes preparing identification data for each of the intermediaries by: 
dividing subsets of unique samples into daily sets of unique creatives based on the malicious code creative identifications, each unique creative having the parsed pre-processed malicious code information for a single malicious code creative identification of the malicious code creatives and a count of the number of the creatives in the information having that single malicious code creative identification; and 
wherein feeding includes displaying the identification data for each of the intermediaries, the identification data showing the daily set of unique creatives.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Shiravi Khozani teaches “advertising fraud malicious software botnet detection” (Abstract). Similarly, Ranadive teaches “detecting a malicious advertisement” (Abstract). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497